DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 14, and 16 of U.S. Patent No. 10,660,621 (the ‘621 patent)(previously cited) in view of U.S. Patent No. 3,664,328 (Moyle) (previously cited).
Claim 1 of the ‘621 patent includes a device for collecting a biological sample in a patient, the device comprising a collection portion, the collection portion provided with a size and shape sufficiently dimensioned to intubate a patient, the collection portion having a first axial end portion and a second axial end portion, and the second axial end portion having a collapsed position and an expanded position.
In the related field of sample collecting, Moyle teaches the collection portion attached to a tubular member with the tubular member provided with a size and shape sufficiently dimensioned to intubate a patient (the portion of the tube 16 between the rings 18 and 20 of Moyle), the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position  (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tubular member, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample.
With respect to claim 2 of the present application, claim 3 of the ‘621 patent as modified by Moyle includes wherein the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in the expanded position, the outer surface facing radially inwardly when the second axial end portion is in the collapsed position.
With respect to claim 3 of the present application, claim 4 of the ‘621 patent as modified by Moyle includes wherein the second axial end portion includes a plurality of tissue collecting projections.
With respect to claim 4 of the present application, claim 5 of the ‘621 patent as modified by Moyle includes wherein at least one of the tissue collecting projections has a V-shape.
With respect to claim 5 of the present application, claim 6 of the ‘621 patent as modified by Moyle includes wherein the at least one of the tissue collecting projections has first and second sides extending from an intersection at an angle to each other, the first and second sides extending toward the first axial end portion from the intersection when the second axial end portion is in the expanded position.
With respect to claim 6 of the present application, claim 7 of the ‘621 patent as modified by Moyle includes wherein circumferentially extending ribs extend between adjacent tissue collecting projections.
With respect to claim 7 of the present application, claim 9 of the ‘621 patent as modified by Moyle includes wherein the plurality of tissue collecting projections includes at least one circumferentially extending rib.
With respect to claim 11 of the present application, claim 14 of the ‘621 patent as modified by Moyle includes wherein the first and second axial end portions are integrally formed as one-piece.
With respect to claim 12 of the present application, claim 16 of the ‘621 patent as modified by Moyle includes wherein the first and second axial end portions are connected by a circumferentially extending hinge.
With respect to claim 13 of the present application, claim 1 of the ‘621 patent as modified by Moyle includes wherein the second axial end portion only moves axially relative to the first axial end portion as the second axial end portion moves between the collapsed and expanded positions since the second axial end portion only moves axially when going from the convex to concave shapes and vice versa.

Claims 1-3 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, 18-21, and 23 of copending Application No. 17/643299 (reference application)(previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a tubular member with the tubular member provided with a size and shape sufficiently dimensioned to intubate a patient (the portion of the tube 16 between the rings 18 and 20 of Moyle), the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tubular member, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 13 of the present application includes the features of claim 1, 2, 9, or 18-19 of the reference application as modified by Moyle.
Claim 2 of the present application includes the features of claim 3 of the reference application as modified by Moyle.
Claim 3 of the present application includes the features of claim 4 or 20 of the reference application as modified by Moyle.
Claim 11 of the present application includes the features of claim 5 or 21 of the reference application as modified by Moyle.
Claim 12 of the present application includes the features of claim 7 or 23 of the reference application as modified by Moyle.

Claims 1-5, 7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, 14, 16, 18, 21-22, 25-26, and 29-30 of copending Application No. 17643320 (reference application) (previously cited) in view of Moyle.
 In the related field of sample collecting, Moyle teaches the collection portion attached to a tubular member with the tubular member provided with a size and shape sufficiently dimensioned to intubate a patient (the portion of the tube 16 between the rings 18 and 20 of Moyle), the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tubular member, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Claims 1, 2, and 13 of the present application includes the features of claim 1, 7, 18, 21, 22, 25, 26, or 29 of the reference application as modified by Moyle.
Claim 3 of the present application includes the features of claim 8 or 30 of the reference application as modified by Moyle.
Claim 4 of the present application includes the features of claim 9 of the reference application as modified by Moyle.
Claim 5 of the present application includes the features of claim 10 of the reference application as modified by Moyle.
Claim 7 of the present application includes the features of claim 11 of the reference application as modified by Moyle.
Claim 11 of the present application includes the features of claim 14 of the reference application as modified by Moyle.
Claim 12 of the present application includes the features of claim 16 of the reference application as modified by Moyle.

Claims 1-4, 6-7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-10, 12-17, and 19-24 of copending Application No. 17643329 (reference application) (previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a tubular member with the tubular member provided with a size and shape sufficiently dimensioned to intubate a patient (the portion of the tube 16 between the rings 18 and 20 of Moyle), the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tubular member, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, and 13 of the present application includes the features of claim 1, 7, 9, 13, 19, or 24 of the reference application as modified by Moyle.
Claim 2 of the present application includes the features of claim 13 or 20 of the reference application as modified by Moyle.
Claim 3 of the present application includes the features of claim 8, 14, or 21 of the reference application as modified by Moyle.
Claim 4 of the present application includes the features of claim 15 of the reference application as modified by Moyle.
Claim 6 of the present application includes the features of claim 16 of the reference application as modified by Moyle.
Claim 7 of the present application includes the features of claim 17 of the reference application as modified by Moyle.
Claim 11 of the present application includes the features of claim 2, 10, or 22 of the reference application as modified by Moyle.
Claim 12 of the present application includes the features of claim 4, 12, or 23 of the reference application as modified by Moyle.

Claims 1-7 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 13, 16-18, 22-23, and 30 of copending Application No. 17643335 (reference application) (previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a tubular member with the tubular member provided with a size and shape sufficiently dimensioned to intubate a patient (the portion of the tube 16 between the rings 18 and 20 of Moyle), the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position  (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tubular member, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, and 13 of the present application includes the features of claim 1, 2, 11, 13, 16-18, 22-23, or 30 of the reference application as modified by Moyle.
Claim 4 of the present application includes the features of claim 3 of the reference application as modified by Moyle.
Claim 5 of the present application includes the features of claim 4 of the reference application as modified by Moyle.
Claim 6 of the present application includes the features of claim 5 of the reference application as modified by Moyle.
Claim 7 of the present application includes the features of claim 7 of the reference application as modified by Moyle.

Claims 1-3 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 17, 20, and 29-30 of copending Application No. 17643341 (reference application) (previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 13 of the present application includes the features of claim 1, 10-12, 20, or 29 of the reference application as modified by Moyle.
Claim 2 of the present application includes the features of claim 11 or 30 of the reference application as modified by Moyle.
Claim 3 of the present application includes the features of claim 17 of the reference application as modified by Moyle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,664,328 (Moyle)(previously cited).
With respect to claim 1, Moyle teaches a device for collecting a biological sample in a patient, the device comprising
a collection portion attached to a tubular member (the portion of the tube 16 between the rings 18 and 20 of Moyle), 
the collection portion and the tubular member each respectively provided with a size and shape sufficiently dimensioned to intubate the patient (the device is sized and shaped to be introduced “into a hollow organ or part”; see the previously supplied merriam-webster.com dictionary definition on page 1), 
the collection portion having a first axial end portion (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), 
the second axial end portion having a collapsed position (the balloon 12 in FIG. 1 of Moyle) and an expanded position (the balloon 12 in FIGS. 2 and 3 of Moyle), 
the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position (the balloon 12 in FIG. 1 of Moyle), 
the second axial end portion being convex when in the expanded position (the balloon 12 in FIGS. 2 and 3 of Moyle).
With respect to claim 2, Moyle teaches that the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in the expanded position (the balloon 12 in FIGS. 2 and 3 of Moyle), the outer surface facing radially inwardly when the second axial end portion is in the collapsed position (the balloon 12 in FIG. 1 of Moyle).
With respect to claim 3, Moyle teaches that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).
With respect to claim 11, Moyle teaches that the first and second axial end portions are integrally formed as one-piece (the balloon 12 and the portion of the tube 16 that receives the balloon 12 of Moyle are presented as being formed of one-piece (FIG. 1 of Moyle).
With respect to claim 12, Moyle teaches that the first and second axial end portions are connected by a circumferentially extending hinge (see hinge in operation between FIGS. 1 and FIG.2 or 3 of Moyle; col. 2, lines 1-34 of Moyle).
With respect to claim 13, Moyle teaches that the second axial end portion only moves axially relative to the first axial end portion as the second axial end portion moves between the collapsed and expanded positions (see movement of the balloon 12 between FIGS. 1 and FIG.2 or 3 of Moyle; col. 2, lines 1-34 of Moyle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moyle in view of U.S. Patent Application Publication No. 2008/0243031 (Seibel) (previously cited).
Moyle teaches the use of the fibrous, flocculent material 14 for capturing material.  Seibel teaches the use of the structures 230 on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 on the surface of the balloon 12 of Moyle since they help abrade cells.
With respect to claim 3, the combination teaches or suggests that the second axial end portion includes a plurality of tissue collecting projections (the structures 230 of Seibel and the fibrous, flocculent material 14 of Moyle).
With respect to claim 4, the combination teaches or suggests that at least one of the tissue collecting projections has a V-shape (the structures 230 of Seibel).
With respect to claim 5, the combination teaches or suggests that the at least one of the tissue collecting projections has first and second sides extending from an intersection at an angle to each other, the first and second sides extending toward the first axial end portion from the intersection when the second axial end portion is in the expanded position (the structures 230 of Seibel).

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moyle in view of U.S. Patent No. 1,098,222 (Brasefield) (previously cited).
Moyle teaches the use of the fibrous, flocculent material 14 for capturing material.  Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ribs and grooves of Brasfield as the capturing mechanism of Moyle since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) it has a sturdier structure.
With respect to claim 3, the combination teaches or suggests that the second axial end portion includes a plurality of tissue collecting projections (two or more of the longitudinal ribs 10 of Brasefield and one or more of the circumferential ribs 10 of Brasefield).
With respect to claim 6, the combination teaches or suggests that circumferentially extending ribs extend between adjacent tissue collecting projections (two or more of the circumferential ribs 10 of Brasefield).
With respect to claim 7, the combination teaches or suggests that the plurality of tissue collecting projections includes at least one circumferentially extending rib (one or more of the circumferential ribs 10 of Brasefield).

Response to Arguments
The Applicant’s arguments filed 6/1/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 6/1/2022, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 6/1/2022, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Double patenting rejections
 The Applicant did not address the double patenting rejections by amendment, arguments, or terminal disclaimer.  The rejections are maintained since the Examiner cannot find a reason to withdraw them.
Prior art rejections
On pages 6-7 of the Response filed on 6/17/2022, the Applicant asserts:

    PNG
    media_image1.png
    552
    776
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    172
    786
    media_image2.png
    Greyscale


These arguments are not persuasive.  First, the language of claim 1 does not recite: (1) that the introduction of the claimed device is through the oral cavity or (2) that the device is for collecting samples from an esophagus.  The claims only recite that the collection portion and the tubular member each respectively provided with a size and shape sufficiently dimensioned to intubate the patient. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Second, the collection portion and the tubular member are each respectively provided with a size and shape sufficiently dimensioned to intubate the patient since the device is sized and shaped to be introduced “into a hollow organ or part,” as defined in the previously supplied merriam-webster.com dictionary definition on page 1.  The arguments that “the alleged definition is not how one of ordinary skill in the art would understand the term ‘intubate,’ in light of the instant application”; “one of ordinary skill in the art understands the term ‘intubate’ to be associated with introduction of the claimed device through the oral cavity of a patient”; and “[o]ne of ordinary skill in the art would understand that intubation means insertion of a device into the esophagus of a patient” are merely attorney arguments. “Attorney argument is not evidence…The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”)(MPEP 2145). Here, the attorney’s arguments are not evidence and do not rebut the supplied evidence of the meaning of the term “intubation” provided by the previously supplied merriam-webster.com dictionary definition.  The definition of “intubation” as supplied by the previously supplied merriam-webster.com dictionary definition informs the broadest reasonable interpretation for “a size and shape sufficiently dimensioned to intubate the patient” to be “a size and shape sufficiently dimensioned to be introduced into a hollow organ or part of a patient.  Moyle discloses this.
In view of the above, the rejections based on Moyle is proper.  The rejections of the dependent claims based on the rejection of claim 1 based on Moyle are equally proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791